                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

PLANNED PARENTHOOD OF TENNESSEE
AND NORTH MISSISSIPPI, on behalf of itself,
its physicians and staff, and its patients;                                SEP 2 3 2020   r
MEMPHIS CENTER FOR REPRODUCTIVE                                       US. DISTRI CT
HEALTH, on behalf of itself, its physicians and                     MIDDLE           Y
staff, and its patients; KNOXVILLE CENTER
FOR REPRODUCTIVE HEALTH, on behalf of
itself, its physicians and staff, and its patients;
FEMHEALTH USA, INC., d/b/a CARAFEM, on
behalf.,of itself, its physicians and staff, and its CIVIL ACTION
patients; and AUDREY LANCE, M.D., M.S., on CASE NO. 3:20-cv-00740
behalf of herself and her patients,                  JUDGE CAMPBELL

Plaintiffs, 'I-



HERBERT H. SLATERY III, Attorney General
of Tennessee, in his official capacity; LISA
PIERCEY, M.D., Commissioner of the
Tennessee Department of Health, in her official
capacity; RENE SAUNDERS, M.D., Chair of the
Board for Licensing Health Care Facilities, in her
official capacity; W. REEVES JOHNSON,
JR.,M.D., President of the Tennessee Board of
Medical Examiners, in his official capacity;
AMY P. WEIRICH, District Attorney General of
Shelby County, Tennessee, in her official
capacity; GLENN FUNK, District Attorney
General of Davidson County, Tennessee, in his
official capacity; CHARME P. ALLEN, District
Attorney General of Knox County, Tennessee, in
her official capacity; and TOM P. THOMPSON,
JR., District Attorney General for Wilson
County, Tennessee, in his official capacity,

Defendants.




  DECLARATION OF GLENN FUNK, DISTRICT ATTORNEY GENERAL FOR THE
                     20th JUDICIAL DISTRICT




   Case 3:20-cv-00740 Document 29-1 Filed 09/23/20 Page 1 of 3 PageID #: 754
    1. I, Glenn Funk, am the elected District Attorney General for the 20th Judicial District,
       consisting of Nashville, Davidson County, Tennessee.

    2. I took an oath upon becoming the elected District Attorney General for the 201h Judicial
       District to uphold the constitutions of the United States and the State of Tennessee, and to
       enforce the law in conformity with those constitutions. I do not believe T.C.A. §§ 39-15-
       218(b) and 39-15-218(e) are constitutional, therefore I will not enforce those provisions.

   3. With regard to reproductive issues, the criminal law must not be used by the State to
      exercise control over a woman's body.

   4. As long as I am the elected District Attorney for the 201h Judicial District, I will not
      prosecute any woman who chooses to have a medical procedure to terminate a pregnancy
      or any medical doctor who performs this procedure at the request of their patient. Further,
      I will not prosecute or sanction an abortion provider who states, verbally and/or in writing
      disagreement with the disclosures required by the Legislature which are subject to this
      lawsuit.

   5. I was apprised of this Court's September 15, 2020 order by the Attorney General's office
      on September 18.

   6. The Court's order states "Should Defendants seek to have the Court consider such
      Declarations in determining whether injunctive relief is warranted, they should file the
      Declarations on or before September 22, 2020."

   7. I sent my Declaration to the Attorney General's office at 2:40 p.m. on September 22, 2020
      with directions for that office, as my legal representation to file the Declaration with the
      court.

   8. The Attorney General's office did not file this Declaration on September 22 and emailed
      at 10:31 p.m. that they would not file my Declaration.

   9. Since the Attorney General has refused to file my declaration, I am making this filing today.

    I declare under penalty of perjury that the foregoing is true and correct. Executed by me this
23rd day of September, 2020.

                                                         "1


                                                     Glenn R. Funk
                                                     District Attorney General
                                                     20th Judicial District


                                CERTIFICATE OF SERVICE



 Case 3:20-cv-00740 Document 29-1 Filed 09/23/20 Page 2 of 3 PageID #: 755
Thomas H. Castelli
Stella Yarbrough
American Civil Liberties Union Foundation of Tennessee
P.O. Box 12160
Nashville, TN 37212
tcastelligaclu-tn.org
s~brouglh@aclu-tn.org
  ar

Christine Clarke
Jennifer Sandman
Planned Parenthood Federation of America
123 William Street, 9th Floor
New York, NY 10038'
christine.clarke@pyfa.org
Jennifer. sandmangppfa.org

Andrew Beck
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, NY 10004
abeck@aclu.org


Michelle Moriarty
199 Water Street, 22"d Floor
New York, NY 10038
mmoirigMkreprorights.org

Marc Hearron
Center for Reproductive rights
1634 Eye St., N.W., Suite 600
Washington, D.C. 20006
mhearrongreprights.org

Alexander S. Reiger
Charlotte M. Davis
Edwin A. Groves, Jr.
Tennessee Attorney General's Office
P.O. Box 20207
Nashville, TN 37202
alex . ri ege rgag. tn. gov
charlotte.davisgag tn.gov
alan.grovesgag.w.gov                        i
                                                   n

                                            Glenn R. Funk



  Case 3:20-cv-00740 Document 29-1 Filed 09/23/20 Page 3 of 3 PageID #: 756
